Citation Nr: 0324923	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-24 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for left leg varicose veins 
claimed as secondary to multiple surgeries for a service-
cionnecvted left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Hancock, Counsel






REMAND

In September 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Thereafter, schedule an examination by a VA 
vascular physician who has not previously examined 
the veteran in order to determine the nature and 
etiology of the veteran's varicose veins.  Prior 
examiners include Margaret Muldrow, M.D., who 
examined the veteran in July 1998, and Angelika 
Voelkel, M.D., who examined him in February 2000 
The examiner must be provided with the claims 
folder for review in association with the 
examination.  Inform the examiner of the following:
The purpose of this examination is 
to determine the nature and etiology 
of the veteran's left leg varicose 
veins, particularly as related to 
multiple knee surgeries for a 
service-connected left knee 
disorder.  The veteran's multiple 
left knee surgeries include a left 
total knee arthroplasty in February 
1997, and a left knee arthrotomy, 
synovectomy, lateral retinacular 
release, and exchange of a 10 mm 
polyethylene tibial articular 
surface for a 12 mm surface in 
November 1999.  The record reflects 
that the veteran has had multiple 
other surgeries to the left knee 
besides these.  

Past examiners have provided 
divergent opinions as to the nature 
of the veteran's varicose veins and 
their etiology, particularly 
regarding whether or not they are 
related to past multiple knee 
surgeries.  Roger P. Bermingham, 
M.D., a private physician, in 
December 1999, found moderately 
severe left calf varicose veins, but 
no right lower extremity varicose 
veins "whatsoever."  
Dr. Bermingham also opined that left 
lower extremity varicose veins were 
"almost certainly due to his 
repetitive surgeries on his left 
knee [....]"  Raymond P. van den 
Hoven, M.D., a private physician, in 
July 2000, concluded that, "This 
patient does present with 
varicosities in the left lower 
extremity, likely due to a mild 
increase in venous pressure, 
possibly from prior DVT [deep venous 
thrombosis].  He has had multiple 
orthopedic procedures in the left 
lower extremities [sic] and this is 
the likely situation."  

In contrast, Angelika Voelkel, M.D., 
a VA physician, in February 2000 
noted, "very superficial varicose 
veins, left somewhat more than 
right."  She also noted that there 
were then "no findings of post 
phlebitic syndrome."  She further 
noted, "No edema and/or swelling."  
She opined, "the superficial 
varicose veins and the left knee 
arthroplasty/instability are 
unrelated."  

In light of the foregoing, and after 
examination of the veteran, please 
resolve the conflicts presented in 
the record, particularly as 
presented in the findings of the 
above-noted examiners.  The 
following questions must be 
answered:  

?	Are varicose veins unilateral on the left, as 
reported by Dr. Bermingham, or bilateral, as reported 
by Dr. Voelkel?  
?	Are varicose veins moderately severe in the left 
calf, as reported by Dr. Bermingham, or very 
superficial, as reported by Dr. Voelkel?  
?	Did the veteran have DVT associated with past left 
knee surgeries?  
?	If so, is it at least as likely as not that current 
left leg varicose veins are due to past DVT, as 
causally related to his multiple left knee?  
?	Is it otherwise at least as likely as not that left 
leg varicose veins are causally related to multiple 
left knee surgeries?  

Explain all findings and opinions, 
including any disagreements or agreements 
with the three above-noted physicians' 
medical findings and opinions.  The 
examination report should be typed.

2.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





